Name: Council Regulation (EC) No 25/97 of 20 December 1996 amending for the fourth time Regulation (EC) No 3699/93 laying down criteria and arrangements regarding Community structural assistance in the fisheries and aquaculture sector and for processing and marketing of its products
 Type: Regulation
 Subject Matter: fisheries;  financing and investment;  EU finance
 Date Published: nan

 10 . 1 . 97 I EN Official Journal of the European Communities No L 6/7 COUNCIL REGULATION (EC) No 25/97 of 20 December 1996 amending for the fourth time Regulation (EC) No 3699193 laying down criteria and arrangements regarding Community structural assistance in the fisheries and aquaculture sector and for processing and marketing of its products Whereas the agrimonetary rate for the ecu is not being used for aid from the Financial Instrument for Fisheries Guidance, as may be implied from the premium scales shown in Annex IV to Regulation (EC) No 3699/93 ; whereas however the provisions on use of the agrimon ­ etary ecu of Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the con ­ version rates to be applied for the purposes of the common agricultural policy (8), apply as a general rule to all action pursuant to Article 43 of the Treaty; whereas for clarity it should therefore be specified in Regulation (EC) No 3699/93 that the budgetary rate for the ecu is the only one applicable for its purposes from the date of its entry into force on 1 January 1994, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2080/93 of 20 July 1993 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards the Financial Instruments for Fisheries Guidance ('), and in particular Article 6 thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Par ­ liament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas by Regulation (EC) No 3699/93 (*), the Council lays down criteria and arrangements regarding Com ­ munity structural assistance in the fisheries and aquacul ­ ture sector and for processing and marketing of its products; Whereas promotion of products or forms of processing should be encouraged in those cases where official recog ­ nition of origin with reference to a specified geographical zone is granted pursuant to Council Regulation (EEC) No 2081 /92 of 14 July 1992 on the protection of geogra ­ phical indications and designations of origin for agricul ­ tural products and foodstuffs (% whereas the use of geographical references can be permitted only if such official recognition of origin has been granted; Whereas Article 7b of Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products (7) provides for financial aid to producer organ ­ izations implementing a plan to improve the quality and marketing of their products; whereas for reasons of legal and budgetary consistency Article 13 of Regulation (EC) No 3699/93 should refer to this aid; Article 1 Regulation (EC) No 3699/93 is hereby amended as follows: 1 . The following shall be added to the last paragraph of Article 12: '. . . except in specific cases where official recognition of origin with reference to a specified geographical zone for a product or process is granted pursuant to Regulation (EEC) No 2081 /92 (*). The reference may be used only from the date on which the name has been entered on the register provided for in Article 6 (3) of Regulation (EEC) No 2081 /92. 0 OJ No L 208, 27 . 7 . 1992, p. 1 .' 2 . In the second paragraph of Article 13 the words 'of Article 7' shall be replaced by 'of Articles 7 and 7b'. 3 . The following paragraph shall be added to Article 16: ' la. Amounts in ecus set by this Regulation shall be converted into national currency at the rate published in the Official Journal of the European Communities, series C. The conversion shall be made at the rate applic ­ able on 1 January of the year of the Member State's decision to grant the premium or aid .' (') OJ No L 193, 31 . 7. 1993, p. 1 . (2) OJ No C 178 , 21 . 6 . 1996, p. 20 . (3) OJ No C 347, 18 . 11 . 1996. (4) Opinion delivered on 26 October 1996 (not yet published in the Official Journal). (*) OJ No L 346, 31 . 12 . 1993, p . 1 . Regulation as last amended by Regulation (EC) No 965/96 (OJ No L 131 , 1 . 6 . 1996, p. 1 ). (6) OJ No L 208, 27. 7. 1992, p. 1 . Regulation as last amended by the 1994 Act of Accession. Q OJ No L 388 , 31 . 12. 1992, p. 1 . Regulation as last amended by Regulation (EC) No 3318/94 (OJ No L 350, 31 . 12. 1994, p . 15). (8) OJ No L 387, 31 . 12 . 1992, p . 1 . Regulation as last amended by Regulation (EC) No 150/95 (OJ No L 22, 31 . 1 . 1995, p . 1 ). No L 6/8 I EN I Official Journal of the European Communities 10 . 1 . 97 Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. However, the first subparagraph of the additional paragraph la to Article 16 of Regulation (EC) No 3699/93 referred to in point 3 of Article 1 of this Regulation shall apply with effect from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1996. For the Council The President S. BARRETT